Citation Nr: 1219609	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 2, 2001 to April 14, 2002; from April 15, 2002 to August 22, 2002; from March 31, 2003 to September 25, 2003; from April 5, 2004 to January 4, 2006; and from January 31, 2006 to September 15, 2006.  He also had additional periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the April 2008 statement of the case addressed several issues in addition to the above.  However, in a July 2008 substantive appeal, the Veteran specifically limited his appeal to the issue of service connection for PTSD.  A timely substantive appeal was not submitted on any of the other issues.  Accordingly, the appeal is limited to the issue listed on the cover page.

In March 2009, the Veteran testified at a hearing before RO personnel.  A transcript of this hearing is of record.

In a telephone contact in May 2010, the Veteran withdrew his request for a Travel Board hearing before a Veterans Law Judge.


FINDINGS OF FACT

With resolution of the benefit of the doubt in the Veteran's favor, credible and probative evidence of record indicates evidence of PTSD during active duty service, a stressor consistent with the circumstances, conditions, or hardships of the Veteran's service, and a current diagnosis of PTSD during the course of the claim.



CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition to grant the claim for service connection for PTSD, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

The determination as to whether the requirements for entitlement to service connection have been met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2011).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he suffers from PTSD as a result of events during his period of service from April to August 2002.  In a statement received in December 2006, he indicated that he flew weekly in C-130s between the Ali Al Salem Air Base in Kuwait and J-Bad Shahbaz Air Base in Jacobabad, Pakistan.  He explained that as they approached each base, all the lights on the aircraft were turned off and the aircraft would spiral down toward the ground to evade being "painted" by enemy missiles.  He stated that he could see SAM missiles [surface-to-air missiles] coming towards the plane, on numerous occasions the planes would be "locked on" by SAM missiles, and they would deploy "chaff" to detract the missiles from the plane.  He reported feeling helpless and afraid for his life.  He indicated that he was awarded the Armed Forces Expeditionary Medal, Global War on Terror, and Air Force Expeditionary Medal with Gold Bar because of the flying incidents.

The Veteran also indicated that in May 2002, another serviceperson, B. A., was run over by a forklift at the Ali Al Salem Air Base.  He stated that he assisted getting the forklift off B. A.'s right foot, took him to the hospital, and completed the accident report.  He stated that he believed he could have prevented the accident from happening, and it still bothered him.

In a post-deployment health assessment completed in August 2002 while still deployed, the Veteran indicated that he did not seek, and did not intend to seek, counseling or care for his mental health.  In an active duty post deployment sick call note dated in August 2002 six days after returning from deployment, the Veteran complained of fatigue, inability to sleep well, being "short tempered" since the deployment, decreased appetite, and headaches.  The assessment was post-deployment fatigue, headache, inability to sleep well, irritability, questionable etiology, and questionable post stress.  

In a post-deployment follow up note dated in August 2002, the Veteran described a bare base deployment to the Middle East in Pakistan and Kuwait.  He complained of restless sleep and shortness of breath on exertion.  The assessment included irritability.  The treatment note also listed several medical diagnosis codes, including 799.2.  (The Board notes that the International Classification of Diseases, 9th Revision, Clinical Modification (ICD-9-CM) Vol. 1, 460 (2001), lists 799.2 as "nervousness").  An undated list of symptoms and other statements associated with the August 2002 follow-up note included complaints of "can't rest[,] wake up tired[,] toss and turn," short temper, night sweats, and vivid dreams.  The Veteran indicated that he served in Kuwait, Oman, and Pakistan.  In another treatment note dated in August 2002, he complained of some difficulty sleeping.  The assessment included poor sleep cycle - possible sleep apnea.

In a December 2005 treatment note related to a back problem, active medications included Lexapro.  In a March 2006 treatment note, the Veteran complained of recent increased anxiety, possibly due to his upcoming retirement.  He complained of being "short" with his wife and having difficulty sleeping.  The examiner indicated that the Veteran was on Lexapro in the past for "shell shock" after the Gulf War.  The Veteran denied feeling depressed.  The assessment was adjustment disorder with anxiety and Clonazepam (Klonopin) was prescribed.  Treatment notes dated in June and July 2006 listed problems, including adjustment disorder with anxiety.  Active medications included escitalopram oxalate (Lexapro), which was last filled in March 2006.  A retirement medical assessment dated in July 2006 listed PTSD - controlled on Lexapro.

The Veteran's DD Form 214 (Release from Active Duty) for the period between April and August 2002 shows that he served in support of Operation Enduring Freedom, including three months and four days of foreign service.  His primary specialties were listed as air transportation craftsman, 9 years; contract apprentice, 8 years; and safety journeyman, 1 year.  Another service personnel record documents the Veteran's foreign service from April 30, 2002 to August 3, 2002.  Among the many awards for the Veteran's service listed on his final DD Form 214 were the Air Force Expeditionary Service Ribbon with Gold Bar, the Global War on Terrorism (GWOT) Expeditionary Medal, and the GWOT Service Medal.  However, none of these awards definitively rules in or rules out participation in combat.

The Veteran underwent a VA PTSD examination in December 2006.  He indicated that he worked in airport security in Afghanistan during the Afghanistan war.  When he was reactivated, he shuffled between the Ali Al Salem Air Base in Kuwait and the Shahbaz Air Base in Jacobabad, Pakistan.  He described flying on a C-130 and having to circle like a corkscrew during landing to avoid being painted by enemy radar.  He identified experiencing rocket attacks on an Air Force base in Afghanistan as a traumatic stressor.  He reported specific military stressors as fearing a nuclear weapons attack by India or Pakistan when he was in Pakistan and a young buddy whose lower leg was crushed by heavy equipment.  He stated that he first noticed psychiatric problems when he came back from Afghanistan.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran met the requirements for a diagnosis of PTSD and that a nexus has been established. 

During a VA primary care visit in August 2008, the Veteran requested a mental health clinic consultation for a PTSD evaluation.  A licensed practical nurse administered a PTSD screening questionnaire in December 2008, and the Veteran answered affirmatively to three out of four questions.  In an addendum, the primary care physician indicated that the Veteran did not have PTSD based on his assessment; however, the examination note did not include specific findings related to psychiatric functioning.

In March 2009, the Veteran testified that his military occupational specialty from April to August 2002 was wing safety.  He stated that he was based in Kuwait but flew twice a week on a C-130 to the Shahbaz Air Base in Pakistan.  He identified landing in black-out conditions with defensive maneuvers such as chaff going off and hoping not to get painted as a traumatic experience.

A VA psychiatry note dated in April 2009 lists the Veteran's 2002 foreign service as being in Kuwait, Afghanistan, Pakistan, and Iraq.  The Veteran described flying in an unprotected plane, always being in harm's way when on the ground, and diving into fox holes when there were incoming shells.  After eliciting additional information and conducting a mental status examination, the psychiatrist diagnosed PTSD as a result of the Veteran's experiences in the Middle East in 2002 when his life was in danger and he feared for his ability to survive.  

In summary, the Veteran's service records document a deployment to Kuwait with travel to Pakistan in support of Operation Enduring Freedom between April and August 2002.  He complained about fatigue, sleep problems, decreased appetite, and irritability shortly after that deployment; diagnoses during service included "questionable post stress," nervousness, adjustment disorder with anxiety, "shell shock," and PTSD at his retirement examination.  He also was treated with Lexapro and Clonazepam after his deployment during service.  His claimed stressor of C-130 landings in black-out conditions with defensive maneuvers such as chaff going off and hoping not to get painted or hit with a SAM missile is related to his 2002 deployment.  Finally, his account of the black-out maneuvers and landings between Kuwait and Pakistan appears to be credible and consistent with the circumstances, conditions, or hardships of his 2002 deployment.

Given the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's current PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, the Board is of the opinion that this point has been attained.  As such, the Board concludes that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


